Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/19 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Grabkowitz et al 20130128305.
Regarding claim 1, Gaash et al teaches a seed image (502, fig. 5) generating, using a processor, a plurality of modified images from the seed image (512, fig. 5, paragraph 40), where generating each modified image comprises: determining an image attribute modification (paragraph 0032, 506, fig. 5); and 

Gaash et al fails to teach rasterizing, using a processor, a seed image.
generating, using a processor, a plurality of rasterized modified images from the rasterized seed image, where generating each rasterized modified image comprises applying, using a processor, the determined image attribute modification to at least a portion of the rasterized seed image to generate the rasterized modified image.
Grabkowitz et al teaches rasterizing, using a processor, an image (RIP unit 121 rasterizes page description language (PDL) code to image data (paragraph 0051)).
generating, using a processor, a plurality of rasterized modified images from the rasterized image, where generating each rasterized modified image comprises  applying, using a processor, the determined image attribute modification to at least a portion of the rasterized image to generate the rasterized modified image.  (RIP unit 121 rasterizes page description language (PDL) code to image data. The image processing unit for image editing 122 performs various image processing of image data, such as rotation, magnification, coloring, trimming/masking, binary conversion, multivalued conversion, and blank determination. Image data compressed in the HDD 104 may be processed by the image processing unit for image editing 122 according to necessity or image-processed by the printer image processing unit 120 and then output by the printer engine 119 (paragraph 0051): 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash et a’s method of modifying seed image  to include: rasterizing, using a processor, the seed image of Gaash and generating, using a processor, a plurality of rasterized modified images from the rasterized seed image, where generating each rasterized modified image comprises applying, using a processor, rasterized seed image to generate the rasterized modified image.
 The reason of doing so would have allowed the modified seed image to be ready for printing and to improve the printing speed of the printer for printing image in raster form.


Regarding claim 5, Gaash et al teaches defining a template, comprising at least one individualized image area, associating a modified rasterized image with the template and applying the, or each, modified image to the respective individualized image area (paragraph 0024-0026 and 0058-0059).
Regarding claim 8, Gaash et al teaches wherein applying the image attribute modification comprises applying at least one of the following modifications to the rasterized seed image: cropping, rotating, translating, distorting, scaling, color shuffling, colorization, applying transparency effects, reflecting, color depth variations, brightness adjustment, contrast adjustment, gamma correction, histogram equalization and manipulation, warping, filtering (paragraph 0032 and 0033, e.g. degree of rotation).
Regarding claim 12, Gaash et al teach wherein determining an image attribute modification comprises a random or pseudo-random process (index key used for modification of seed image is a pseudorandom process used to determine attribute modifications to be applied (paragraph 0052).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Grabkowitz et al 20130128305 and Ishii US 20150062644 and Hicks US 20140075335.
Regarding claim 2, Gaash does not teach allocating volatile memory storage for a modified rasterized image in volatile memory until a print processing operation based on the modified rasterized image is carried out.
Ishii teaches allocating volatile memory storage for a modified image in RAM until a print processing operation based on the modified image is carried out (paragraph 52).  Hicks teaches a RAM is an volatile memory (0036, note Hick is only used to show that the RAM in Ishii is volatile memory).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gassh such that the modified rasterized image of Gaash is stored in an allocated volatile memory storage until a print processing operation based on the modified image is carried out.  The reason of doing so is to prevent the rasterized modified image data from being lost if the printer needs more time in printing previously modified rasterized image data.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Grabkowitz et al 20130128305 and Ishii US 20150062644 and Hicks US 20140075335 as applied to claims 1 and 2 above, and further in view of Varga 2006/0262335.
Regarding claim 3, Gaash et al in view of Grabkowitz et al teach all of the limitations of claims 1 and 2.
Gaash et al in view of Grabkowitz et al fails to teach wherein the allocated volatile memory storage allocation is accessible for allocation for storage of another of the modified rasterized images generated from the rasterized seed image after the print processing operation is carried out.
Varga teaches wherein the allocated volatile memory storage allocation is accessible for allocation for storage of another of the rasterized images after the print processing operation is carried out (paragraph 0022-0024). 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash et al in view of Grabkowitz , Ishii and Hicks et al to include: wherein the allocated volatile memory storage allocation is accessible for allocation for storage of another of the modified rasterized images of Gaash generated from the rasterized seed image after the print processing operation is carried out.  The reason of doing so would be to increase printer speed of the print job and also to prevent the processed image from being lost during printing.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Grabkowitz et al 20130128305 as applied to claim 1 above, and further in view of Kato US 2008/0030750.
Regarding claim 4, Gaash et al in view of Grabkowitz et al teaches all of the limitations of claim 1.
Gaash et al in view of Grabkowitz et al fails to teach printing a plurality of modified images, wherein generation of a rasterized modified image to be printed is carried out during printing of a previously generated rasterized modified image.
Kato teaches printing a plurality of modified images, wherein generation of a rasterized modified image to be printed is carried out during printing of a previously generated rasterized modified image (when the reservation processing for the first page has been completed, printing of the first page can be started. The rasterization processing for second and subsequent pages can be concurrently performed during the reservation processing and the print processing of the first page (paragraph 0164).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash et al in view of Grabkowitz et al to include: printing a plurality of modified images, wherein generation of a rasterized modified image to be printed is carried out during printing of a previously generated rasterized modified image.  The reason of doing so would be to optimize time taken for the print job.


Claims 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Grabkowitz et al 20130128305 as applied to claim 1 above, and further in view of Kamei 20160065789.
Gaash et al in view of Grabkowitz et al teaches all of the limitations of claim 1.
Gaash et al in view of Grabkowitz et al fails to teach wherein the rasterized seed image comprises a plurality of separations and comprising applying the image attribute modification separately to each of the plurality of separations.
Kamei teaches wherein the rasterized seed image comprises a plurality of separations and comprising applying the image attribute modification separately to each of the plurality of separations (image data converting section 131 is configured to rasterize print data (image data before RIP). The arrangement converting section 132 is configured to separate color data and attribute data from image data, to convert the respective arrangements of the color data and the attribute data into a color data group and an attribute data group in a face sequential format respectively, and to convert the respective arrangements of the color data group and the attribute data group from the face sequential format to a dot sequential format (paragraph 0034), four faces of color data groups YMCK, paragraph 47 note:  each color data group is a separation and can be processed/convert individually).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash et al in view of Grabkowitz et al to include: wherein the rasterized seed image comprises a plurality of separations and comprising applying the image attribute modification separately to each of the plurality of separations.  The reason of doing so would be to speed up printing process and better controlling the printer as each printer would have separated CMYK ink to be separately control by the printer to emit different amount of ink.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Grabkowitz et al 20130128305 as applied to claim 1 above, and further in view Stevens US 20110044535

Regarding claim 9, Gaash et al in view of Grabkowitz et al teaches all of the limitations of claim 1.
Gaash et al in view of Grabkowitz et al fails to teach wherein rasterizing the image comprises creating separations, wherein at least one separation corresponds to a color of print agent and at least one separation corresponds to a transparency value. 
Stevens teaches wherein the rasterizing the image comprises creating separations, wherein at least one separation corresponds to a color of print agent and at least one separation corresponds to a transparency value. (paragraph 0032, fig. 3).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash et al in view of Grabkowitz et al to include: wherein rasterizing the image comprises creating separations, wherein at least one separation corresponds to a color of print agent and at least one separation corresponds to a transparency value. 
  The reason of doing so would be to speed up printing process and better controlling the printer as each printer would have separated CMYK ink to be separately control by the printer to emit different amount of ink. Transparency would help to create more realistic and high quality printed product.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Grabkowitz et al 20130128305 as applied to claim 1 above, and further in view of Matsuda US 6055067.
Gaash et al in view of Grabkowitz et al teaches all of the limitations of claim 1.
Gaash et al in view of Grabkowitz et al fails to teach printing an image of the plurality modified images at least partially concurrently with applying image attribute modifications to at least a portion of the seed image.
Matsuda teaches printing an image of the plurality modified images at least partially concurrently with applying image attribute modifications to at least a portion of the image (column 7, lines 22-32). 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash et al in view of Grabkowitz et al to include: printing an image of the plurality modified images at least partially concurrently with applying image attribute modifications to at least a portion of the seed image.  The reason of doing so would be to decrease printing time for concurrently editing image and printing at the same time.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Grabkowitz et al 20130128305 and further in view of Kumar US 7069270.


Regarding claim 11, Gaash et al does not teach receiving a seed image from persistent memory (paragraph 0055).
Kumar teaches storing a seed image from persistent memory for subsequent use (column 3, lines 45-48).
Therefore it would have been obvious to a person with ordinary skill in the art to have modified Gaash to include:  
Therefore, it would have storing a seed image from persistent memory for subsequent use (note:  the subsequent use of the seed image is to receive the seed image in processor for editing to generate modified seed image 504-512, fig. 5).
The reason of doing so would have to prevent losing of the seed image before it can be processed.

Claim 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Grabkowitz et al 20130128305 further in view of Ishii US 20150062644.

Regarding claim 13, Gaash et al teaches Apparatus, comprising: 
a memory (memory 422 paragraph 0017); and 
a controller (processor 421, paragraph 17) comprising: an image modification module (machine readable instruction, paragraph 17) for each of plurality modified images: 
determine an image attribute modification to be performed on at least a portion of the seed image (paragraph 0032); 
apply the image attribute modification to generate a modified images (512, fig. 5) 
Gaash et al fails to teach a rasterization module to rasterize a seed image
apply the image attribute modification to generate a rasterized modified image (512, fig. 5); 
store the rasterized modified image in the memory.

Grabkowitz et al teaches a rasterization module to rasterize an image (RIP unit 121 rasterizes page description language (PDL) code to image data (paragraph 0051))); 
apply the image attribute modification to generate a rasterized modified image ((RIP unit 121 rasterizes page description language (PDL) code to image data. The image processing unit for image editing 122 performs various image processing of image data, such as rotation, magnification, coloring, trimming/masking, binary conversion, multivalued conversion, and blank determination. Image data compressed in the HDD 104 may be processed by the image processing unit for image editing 122 according to necessity or image-processed by the printer image processing unit 120 and then output by the printer engine 119 (paragraph 0051)); 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash et al to include: a rasterization module to rasterize the seed image of Gaash, and apply the image attribute modification to the rasterized seed image to generate a rasterized modified image.
The reason of doing so would have allowed the modified seed image to be ready for printing and to improve the printing speed of the printer for printing image in raster form.
Gaash still does not teach store the rasterized modified image in the memory.
Ishii teaches to store the image data ready to be printed by the printer section 23 in a memory before sending the image data to printer section 23.
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash as modified by Grabkowitz by storing the data ready to be printed (modified rasterized data) in memory before being sent to a printer.  The reason of doing so would have to prevent the modified rasterized image data from being lost before the printer is capable of printing them.
Regarding claim 14, Gaash et al teaches a printer, wherein the controller is to control the printer to print the modified image (printer controller paragraph 0017-0018).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaash et al US 2017/0206040 in view of Grabkowitz et al 20130128305 further in view of Matsuda US 6055067.

Regarding claim 15,  Gaash et al teaches a non-transitory machine-readable storage medium, encoded with instructions executable by a processor, the machine-readable storage medium (paragraph 0017) comprising instructions to cause the processor to: 
determine a plurality of image attribute modifications (paragraph 0032); 
modify the seed image based on the plurality of determined image attribute modifications to form a plurality of modified image output (paragraph 44); and control print apparatus to print a plurality of modified images based on the plurality of modified image outputs (paragraph 54, 59),
Gaash et al fails to teach rasterize a seed image;  
modify the rasterized seed image based on the plurality of determined image attribute modifications to form a plurality of rasterized modified image outputs; and control print apparatus to print a plurality of modified images based on the plurality of rasterized modified image outputs,
Grabkowitz et al teaches rasterize a seed image (RIP unit 121 rasterizes page description language (PDL) code to image data (paragraph 0051));
generating, using a processor, a plurality of rasterized modified images from the rasterized image, where generating each rasterized modified image comprises  applying, using a processor, the determined image attribute modification to at least a portion of the rasterized image to generate the rasterized modified image.  (RIP unit 121 rasterizes page description language (PDL) code to image data. The image processing unit for image editing 122 performs various image processing of image data, such as rotation, magnification, coloring, trimming/masking, binary conversion, multivalued conversion, and blank determination. Image data compressed in the HDD 104 may be processed by the image processing unit for image editing 122 according to necessity or image-processed by the printer image processing unit 120 and then output by the printer engine 119 (paragraph 0051) control print apparatus to print a plurality of modified images based on the plurality of rasterized modified image outputs.
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash et a’s method of modifying seed image  to include rasterize the seed image of Gaash;  
modify the rasterized seed image based on the plurality of determined image attribute modifications to form a plurality of rasterized modified image outputs; and control print apparatus to print a plurality of modified images based on the plurality of rasterized modified image outputs,
 The reason of doing so would have allowed the modified seed image to be ready for printing and to improve the printing speed of the printer for printing image in raster form.
Gaash et al in view of Grabkowitz et al fails wherein modifying the rasterized seed image based on the plurality of determined image attribute modifications is performed at least partially concurrently with printing at least one previously formed modified image output 
Matsuda teaches printing an image of the plurality modified images at least partially concurrently with applying image attribute modifications to at least a portion of the image (column 7, lines 22-32). 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Gaash et al in view of Grabkowitz et al to include: wherein modifying the rasterized seed image based on the plurality of determined image attribute modifications is performed at least partially concurrently with printing at least one previously formed modified image output 
The reason of doing so would be to decrease printing time for concurrently editing image and printing at the same time.


Allowable Subject Matter
Claims 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
January 30, 2021
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675